Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless - 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention

Claims 1, 3, 8, 10, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsui et al. (US 2012/0017042, hereinafter Matsui).

Regarding claim 1, Matsui discloses
A method comprising: 
obtaining measurement information comprising an indication of an amount of utilization of a hardware resource of a first server node by a plurality of processing groups assigned to the first server node (paragraph [0509]: in addition to the information 3101 through 3103 (refer to FIG. 31), the CPU-in-charge table 3211 (#H0) comprises the CPU utilization rate by LU 3404 for each LU); 
determining that the amount of utilization of the hardware resource of the server node is above a threshold amount of utilization based at least in part on the measurement information (paragraph [0543]: the master CPU determines whether or not the high-load CPU is in the HDKC unit #0 based on the CPU utilization rate 3102 of each CPU inside the HDKC unit #0 and the load threshold management tables (#H0 and #H9)); 
selecting a given processing group of the plurality of processing groups for redistribution (paragraph [0553]: in a case where the CPU-in-charge of the LU #7, for which the CPU utilization rate 3404 is "20%", is changed from the CPU #H02 to the CPU #H01, it is assumed that the CPU utilization rate 3102 of the CPU #H01 will increase from "40%" to "60%", and, in addition, it is assumed that the CPU utilization rate 3102 of the CPU #H02 will decrease from "85%" to "65%". That is, it is assumed that the CPU utilization rate 3102 of the migration-source CPU #H02 and the CPU utilization rate 3102 of the migration-destination CPU #H01 become substantially equal. Therefore, according to the example of FIG. 39A, LU #7 is selected in this S3802) based at least in part on the determination that the amount of utilization of the hardware resource of the server node is above the threshold amount of utilization (paragraph [0543]: the master CPU determines whether or not the high-load CPU is in the HDKC unit #0 based on the CPU utilization rate 3102 of each CPU inside the HDKC unit #0 and the load threshold management tables (#H0 and #H9)) and on an amount of utilization of the hardware resource by the given processing group (paragraph [0509]: in addition to the information 3101 through 3103 (refer to FIG. 31), the CPU-in-charge table 3211 (#H0) comprises the CPU utilization rate by LU 3404 for each LU); 
determining that a second server node comprises enough available capacity of the hardware resource to service the determined amount of utilization of the hardware resource by the given processing group (paragraph [0552]: the master CPU selects from among the one or more high-load CPUs inside the HDKC unit #0 the CPU with the highest CPU utilization rate 3102 as the migration source, and, in addition, selects from among the one or more low-load CPUs inside the HDKC unit #0 the CPU with the lowest CPU utilization rate 3102 as the migration destination); and 
redistributing the given processing group to the second server node (paragraph [0554]: , the master CPU issues a LU migrate instruction (an instruction to migrate the migration-target LU (#7)) to the migration-source CPU (#H02) and the migration-destination CPU (#H01)) based at least in part on the determination that the second server node comprises enough available capacity of the hardware resource to service the determined amount of utilization of the hardware resource by the given processing group (paragraph [0552]: the master CPU selects from among the one or more high-load CPUs inside the HDKC unit #0 the CPU with the highest CPU utilization rate 3102 as the migration source, and, in addition, selects from among the one or more low-load CPUs inside the HDKC unit #0 the CPU with the lowest CPU utilization rate 3102 as the migration destination); 
wherein the method is performed by a storage control system of a storage system (paragraph [0096]: The storage system 110 comprises multiple storage control apparatuses. The storage control apparatus, for example, is an apparatus (for example, a disk array apparatus), which comprises a controller (hereinafter, the internal controller) that controls the storage of data in multiple physical storage mediums using RAID (Redundant Array of Inexpensive Disks) control), the storage control system comprising at least one processor coupled to memory (paragraph [0136]: The controller module 211 comprises a front interface (F-I/F) 221, a backend interface (B-I/F) 225, a cache memory (CM) 224, a CPU 222, a switch (SW) 226, and a local memory (LM) 223).
Regarding claim 8 referring to claim 1, Matsui discloses An apparatus comprising: a storage control system of a storage system (paragraph [0096]: The storage system 110 comprises multiple storage control apparatuses. The storage control apparatus, for example, is an apparatus (for example, a disk array apparatus), which comprises a controller (hereinafter, the internal controller) that controls the storage of data in multiple physical storage mediums using RAID (Redundant Array of Inexpensive Disks) control), the storage control system comprising at least one processor coupled to memory, the at least one processor being configured: ... (paragraph [0136]: The controller module 211 comprises a front interface (F-I/F) 221, a backend interface (B-I/F) 225, a cache memory (CM) 224, a CPU 222, a switch (SW) 226, and a local memory (LM) 223).
Regarding claim 15 referring to claim 1, Matsui discloses A computer program product comprising a non-transitory processor-readable storage medium having stored therein program code of one or more software programs, the program code when executed by a storage control system of a storage system (paragraph [0096]: The storage system 110 comprises multiple storage control apparatuses. The storage control apparatus, for example, is an apparatus (for example, a disk array apparatus), which comprises a controller (hereinafter, the internal controller) that controls the storage of data in multiple physical storage mediums using RAID (Redundant Array of Inexpensive Disks) control), the storage control system comprising at least one processor coupled to memory, causes the at least one processor: ... (paragraph [0136]: The controller module 211 comprises a front interface (F-I/F) 221, a backend interface (B-I/F) 225, a cache memory (CM) 224, a CPU 222, a switch (SW) 226, and a local memory (LM) 223).

Regarding claims 3, 10, and 17, Butler discloses
wherein the hardware resource comprises at least one of a central processing unit of the first server node, a memory of the first server node and network bandwidth of the first server node (paragraph [0509]: in addition to the information 3101 through 3103 (refer to FIG. 31), the CPU-in-charge table 3211 (#H0) comprises the CPU utilization rate by LU 3404 for each LU).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 2, 4-7, 9, 11-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US 2012/0017042, hereinafter Matsui) in view of Kulkarni (US 2014/0068608, hereinafter Kulkarni).

Regarding claims 2, 9, and 16, Matsui does not explicitly disclose wherein selecting a given processing group for redistribution comprises: determining that the amount of utilization of the hardware resource by the given processing group is greater than an amount of utilization of the hardware resource by a second processing group of the plurality of processing groups; and selecting the given processing group for redistribution based at least in part on the determination the amount of utilization of the hardware resource by the given processing group is greater than the amount of utilization of the hardware resource by the second processing group of the plurality of processing groups. Kulkarni discloses selecting remote device wherein selecting a given processing group for redistribution comprises: determining that the amount of utilization of the hardware resource by the given processing group is greater than an amount of utilization of the hardware resource by a second processing group of the plurality of processing groups; and selecting the given processing group for redistribution based at least in part on the determination the amount of utilization of the hardware resource by the given processing group is greater than the amount of utilization of the hardware resource by the second processing group of the plurality of processing groups (paragraph [0039]: server 305(2) may be configured to select for migration the specific machine that will place the physical server 305(2) under, but closest to, the exceeded threshold value. For example, it may be determined that the physical server 305(2) has a CPU utilization threshold of 65%, but that the CPU utilization of physical server 305(2) (when executing virtual machines 320(2), 320(3), or 320(4)) is at 70%, thereby exceeding the threshold. The server 305(2) determines that if virtual machine 320(2) is removed the total CPU utilization will fall to 55%. The server 305(2) also determines that if virtual machine 320(3) is removed the total CPU utilization will fall to 50%, and that if virtual machine 320(4) is removed the CPU utilization will fall to 60%. Because the removal of virtual machine 320(4) will place server 305(2) under the threshold, but at a CPU utilization level that is closest to the threshold (in comparison with the other virtual machines 320(2) and 320(3)), virtual machine 320(4) is selected for migration). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by determining that if virtual machine 320(4) is removed the CPU utilization will fall to 60% while determining that if virtual machine 320(2) is removed the total CPU utilization will fall to 55% and determining that if virtual machine 320(3) is removed the total CPU utilization will fall to 50%, then selecting the virtual machine 320(4) for migration of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Regarding claims 4, 11, and 18, Matsui does not explicitly disclose wherein: the hardware resource comprises a first hardware resource of a plurality of hardware resources of the first server node, the plurality of hardware resources further comprising a second hardware resource of the first server node; the method further comprises: determining an amount of utilization of the second hardware resource by the given processing group; and determining that the second server node comprises enough available capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the given processing group; and redistributing the given processing group to the second server node comprises redistributing the given processing group to the second server node based at least in part on the determination that the second server node comprises enough available capacity to service the determined amount of utilization of the second hardware resource by the given processing group. 
Kulkarni discloses wherein: the hardware resource comprises a first hardware resource of a plurality of hardware resources of the first server node, the plurality of hardware resources further comprising a second hardware resource of the first server node (paragraph [0028]: Method 150 begins at 155 where server 305(2) obtains/calculates one or more physical machine metrics representing the maximum, minimum, or average workload (i.e., level of consumption) of the physical resources of server 305(2). As used herein, the physical resources of a server include the resources of any supporting networking elements. For example, server 305(2) may calculate metrics representing the maximum/minimum/average CPU utilization recorded on the server 305(2), the maximum/minimum/average network bandwidth used on the server 305(2), the number of writes and/or reads to a disk or entity during a time period, the bandwidth consumed on a connected switch, etc. The physical machine metrics will inherently encompass any workload that is the result of execution of virtual machines 320(2), 320(3), and 320(4), as well as the workload that is a result of physical machine processes); 
the method further comprises: determining an amount of utilization of the second hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); and 
determining that the second server node comprises enough available capacity of the second hardware resource (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); and 
redistributing the given processing group to the second server node comprises redistributing the given processing group to the second server node (paragraph [0048]: server 305(2) may initiate migration of virtual machine 320(4) to the selected destination server. The migration of virtual machine 320(4) may occur through one or more conventional virtual machine migration mechanisms) based at least in part on the determination that the second server node comprises enough available capacity (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the given processing group (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by selecting a VM among multiple VMs running on a physical machine based on physical machine vector entries being a summation of a particular physical machine metric such as memory, CPU utilization, bandwidth, etc. as comparing with the threshold vector entries each correspond to a maximum allowable/acceptable workload for memory, CPU utilization, bandwidth, etc., selecting migration destination when all of the vector entries in the physical estimation vector are less than the corresponding threshold vector entries in threshold vector, and initiating migration to the selected migration destination of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Regarding claims 5 and 12, Matsui does not explicitly disclose the method further comprising: determining that an amount of utilization of the second hardware resource on the second server node is above a second threshold amount; selecting a third processing group of a second plurality of processing groups that are assigned to the second server node for redistribution based at least in part on a determination that the amount of utilization of the second hardware resource by the third processing group is above the second threshold amount; determining that the first server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the third processing group; and redistributing the third processing group to the first server node based at least in part on the determination that the first server node comprises enough capacity to service the determined amount of utilization of the second hardware resource by the third processing group.
Kulkarni discloses the method further comprising: determining that an amount of utilization of the second hardware resource on the second server node (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription); paragraph [0061]: Each of the plurality of other physical computing machines execute one or more virtual machines and the virtual machine request message is configured to cause the other physical computing machines to determine if a selected virtual machine executed thereby should be migrated to the first physical computing machine; paragraph [0063]: The above description is intended by way of example only) is above a second threshold amount (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); 
selecting a third processing group of a second plurality of processing groups that are assigned to the second server node for redistribution (paragraph [0039]: server 305(2) may be configured to select for migration the specific machine that will place the physical server 305(2) under, but closest to, the exceeded threshold value. For example, it may be determined that the physical server 305(2) has a CPU utilization threshold of 65%, but that the CPU utilization of physical server 305(2) (when executing virtual machines 320(2), 320(3), or 320(4)) is at 70%, thereby exceeding the threshold. The server 305(2) determines that if virtual machine 320(2) is removed the total CPU utilization will fall to 55%. The server 305(2) also determines that if virtual machine 320(3) is removed the total CPU utilization will fall to 50%, and that if virtual machine 320(4) is removed the CPU utilization will fall to 60%. Because the removal of virtual machine 320(4) will place server 305(2) under the threshold, but at a CPU utilization level that is closest to the threshold (in comparison with the other virtual machines 320(2) and 320(3)), virtual machine 320(4) is selected for migration) based at least in part on a determination that the amount of utilization of the second hardware resource by the third processing group is above the second threshold amount (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); 
determining that the first server node comprises enough capacity of the second hardware resource (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the third processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); and redistributing the third processing group to the first server node (paragraph [0048]: server 305(2) may initiate migration of virtual machine 320(4) to the selected destination server. The migration of virtual machine 320(4) may occur through one or more conventional virtual machine migration mechanisms) based at least in part on the determination that the first server node comprises enough capacity (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the third processing group (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription)). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by selecting a VM among multiple VMs running on a physical machine based on physical machine vector entries being a summation of a particular physical machine metric such as memory, CPU utilization, bandwidth, etc. as comparing with the threshold vector entries each correspond to a maximum allowable/acceptable workload for memory, CPU utilization, bandwidth, etc., selecting migration destination when all of the vector entries in the physical estimation vector are less than the corresponding threshold vector entries in threshold vector, and initiating migration to the selected migration destination and vice versa of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Regarding claims 6 and 13, Matsui does not explicitly disclose wherein determining that the second server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the given processing group comprises determining that the second server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the given processing group based at least in part on the selection of the second processing group for redistribution.
Kulkarni discloses wherein determining that the second server node comprises enough capacity of the second hardware resource (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) comprises determining that the second server node comprises enough capacity of the second hardware resource (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the given processing group  (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) based at least in part on the selection of the second processing group for redistribution (paragraph [0039]: server 305(2) may be configured to select for migration the specific machine that will place the physical server 305(2) under, but closest to, the exceeded threshold value). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by selecting a VM among multiple VMs running on a physical machine based on physical machine vector entries being a summation of a particular physical machine metric such as memory, CPU utilization, bandwidth, etc. as comparing with the threshold vector entries each correspond to a maximum allowable/acceptable workload for memory, CPU utilization, bandwidth, etc., selecting migration destination when all of the vector entries in the physical estimation vector are less than the corresponding threshold vector entries in threshold vector, and initiating migration to the selected migration destination of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Regarding claims 7, 14, and 20, Butler discloses
wherein the hardware resource comprises a first hardware resource of a plurality of hardware resources of the first server node; wherein the method further comprises: generating a first vector for the given processing group, the first vector comprising an amount of utilization of each hardware resource of the plurality of hardware resources by the given processing group;  generating a second vector for the second server node, the second vector comprising a total amount of utilization of each hardware resource of the plurality of hardware resources by the second server node (paragraph [0028]: Method 150 begins at 155 where server 305(2) obtains/calculates one or more physical machine metrics representing the maximum, minimum, or average workload (i.e., level of consumption) of the physical resources of server 305(2). As used herein, the physical resources of a server include the resources of any supporting networking elements. For example, server 305(2) may calculate metrics representing the maximum/minimum/average CPU utilization recorded on the server 305(2), the maximum/minimum/average network bandwidth used on the server 305(2), the number of writes and/or reads to a disk or entity during a time period, the bandwidth consumed on a connected switch, etc. The physical machine metrics will inherently encompass any workload that is the result of execution of virtual machines 320(2), 320(3), and 320(4), as well as the workload that is a result of physical machine processes); computing a summation vector based at least in part on the first vector and the second vector; and determining that the summation vector comprises a total amount of utilization of each hardware resource of the plurality of hardware resources (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) below a threshold amount for that hardware resource for the second server node (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription); and wherein determining that the second server node comprises enough available capacity of the hardware resource (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) comprises determining that the second server node comprises enough available capacity of the plurality of hardware resources (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) based at least in part on the determination that the summation vector comprises a total amount of utilization of each hardware resource of the plurality of hardware resources (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) that is below the threshold amount for each hardware resource for the second server node (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by selecting a VM among multiple VMs running on a physical machine based on physical machine vector entries being a summation of a particular physical machine metric such as memory, CPU utilization, bandwidth, etc. as comparing with the threshold vector entries each correspond to a maximum allowable/acceptable workload for memory, CPU utilization, bandwidth, etc., selecting migration destination when all of the vector entries in the physical estimation vector are less than the corresponding threshold vector entries in threshold vector, and initiating migration to the selected migration destination of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Regarding claim 19, Matsui does not explicitly disclose the method further comprising: determining that an amount of utilization of the second hardware resource on the second server node is above a second threshold amount; selecting a third processing group of a second plurality of processing groups that are assigned to the second server node for redistribution based at least in part on a determination that the amount of utilization of the second hardware resource by the third processing group is above the second threshold amount; determining that the first server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the third processing group; and redistributing the third processing group to the first server node based at least in part on the determination that the first server node comprises enough capacity to service the determined amount of utilization of the second hardware resource by the third processing group wherein determining that the second server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the given processing group comprises determining that the second server node comprises enough capacity of the second hardware resource to service the determined amount of utilization of the second hardware resource by the given processing group based at least in part on the selection of the second processing group for redistribution.
Kulkarni discloses the method further comprising: determining that an amount of utilization of the second hardware resource on the second server node (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription); paragraph [0061]: Each of the plurality of other physical computing machines execute one or more virtual machines and the virtual machine request message is configured to cause the other physical computing machines to determine if a selected virtual machine executed thereby should be migrated to the first physical computing machine; paragraph [0063]: The above description is intended by way of example only) is above a second threshold amount (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); selecting a third processing group of a second plurality of processing groups that are assigned to the second server node for redistribution (paragraph [0039]: server 305(2) may be configured to select for migration the specific machine that will place the physical server 305(2) under, but closest to, the exceeded threshold value. For example, it may be determined that the physical server 305(2) has a CPU utilization threshold of 65%, but that the CPU utilization of physical server 305(2) (when executing virtual machines 320(2), 320(3), or 320(4)) is at 70%, thereby exceeding the threshold. The server 305(2) determines that if virtual machine 320(2) is removed the total CPU utilization will fall to 55%. The server 305(2) also determines that if virtual machine 320(3) is removed the total CPU utilization will fall to 50%, and that if virtual machine 320(4) is removed the CPU utilization will fall to 60%. Because the removal of virtual machine 320(4) will place server 305(2) under the threshold, but at a CPU utilization level that is closest to the threshold (in comparison with the other virtual machines 320(2) and 320(3)), virtual machine 320(4) is selected for migration) based at least in part on a determination that the amount of utilization of the second hardware resource by the third processing group is above the second threshold amount (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); determining that the first server node comprises enough capacity of the second hardware resource  (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the third processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines); and redistributing the third processing group to the first server node (paragraph [0048]: server 305(2) may initiate migration of virtual machine 320(4) to the selected destination server. The migration of virtual machine 320(4) may occur through one or more conventional virtual machine migration mechanisms.) based at least in part on the determination that the first server node comprises enough capacity (paragraph [0043]: each of the servers 305(1), 305(3), and 305(4) is configured to compare its physical estimation vector to its corresponding threshold vector to determine if acceptance of the virtual machine will lead to over-subscription. For example, with specific reference to server 305(3), server 305(3) sequentially compares the vector entries in its physical estimation vector V_PHYE_305(3) to the vector entries in its threshold vector V_TH_305(3). If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription) to service the determined amount of utilization of the second hardware resource by the third processing group (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription)), wherein determining that the second server node comprises enough capacity of the second hardware resource (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription); paragraph [0061]: Each of the plurality of other physical computing machines execute one or more virtual machines and the virtual machine request message is configured to cause the other physical computing machines to determine if a selected virtual machine executed thereby should be migrated to the first physical computing machine; paragraph [0063]: The above description is intended by way of example only) to service the determined amount of utilization of the second hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) comprises determining that the second server node comprises enough capacity of the second hardware resource (paragraph [0043]: If all of the vector entries in the physical estimation vector V_PHYE_305(3) are less than the corresponding threshold vector entries in threshold vector V_TH_305(3), then the resources of server 305(3) would not be over-subscribed as the result of the addition of virtual machine 320(4), and server 305(3) may be a possible migration destination (i.e., if all of V_PHYE_Pi< V_TH_Ti, then there is no over-subscription); paragraph [0061]: Each of the plurality of other physical computing machines execute one or more virtual machines and the virtual machine request message is configured to cause the other physical computing machines to determine if a selected virtual machine executed thereby should be migrated to the first physical computing machine; paragraph [0063]: The above description is intended by way of example only) to service the determined amount of utilization of the second hardware resource by the given processing group (paragraph [0030]: The physical machine vector entries (P1-Pn) are each specific to a particular server resource and are, in essence, a summation of a particular physical machine metric collected across the entire physical server; paragraph [0036]: The threshold vector entries (T1-Tn) each correspond to a maximum allowable/acceptable workload for various server resources, such as memory, CPU utilization, bandwidth, etc. These workload thresholds are server limits that, if exceeded, will result in degraded performance of the server and any executed virtual machines) based at least in part on the selection of the second processing group for redistribution (paragraph [0039]: server 305(2) may be configured to select for migration the specific machine that will place the physical server 305(2) under, but closest to, the exceeded threshold value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsui by selecting a VM among multiple VMs running on a physical machine based on physical machine vector entries being a summation of a particular physical machine metric such as memory, CPU utilization, bandwidth, etc. as comparing with the threshold vector entries each correspond to a maximum allowable/acceptable workload for memory, CPU utilization, bandwidth, etc., selecting migration destination when all of the vector entries in the physical estimation vector are less than the corresponding threshold vector entries in threshold vector, and initiating migration to the selected migration destination of Kulkarni. The motivation would have been to dynamically consolidate virtual machines in a networking arrangement such as a data center to a minimal or selected number of physical (computing) machines, thereby reducing the number of active (running) physical machines and enabling the deactivation of unused physical machines and supporting networking devices (Kulkarni paragraph [0013]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        8/2/2022